        Case 1:20-cv-00388-JCH-JHR Document 4 Filed 06/08/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

STEPHEN GOLDMAN,

        Plaintiff,

v.                                                                 No. 20-cv-388 JCH-JHR


METROPOLITAN DETENTION CENTER, et al,

        Defendants.


                                     FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this civil

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Civil Rights

Complaint (Doc. 1) is DISMISSED without prejudice.



                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
